DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.

1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Final office action filed on 9/15/2020 is acknowledged.
3.	Claims 1-17, 19, 21 and 34 have been cancelled.
4.	New claim 38 has been added.
5.	Claims 18, 20, 22-33 and 35-38 are pending in this application.
6.	Applicant elected without traverse of Group 2 (claims 18-34) and exendin-4 derivative prepared by deleting the alpha-carbon of the N-terminal histidine residue of exendin-4 as species of insulinotropic peptide; polyethylene glycol as species of non-peptidyl polymer; IgG4 Fc as species of immunoglobulin Fc region; propionaldehyde as species of reactive group; succinimidyl propionate as species of succinimide derivative; and fatty liver disease caused by obesity as species of non-alcoholic fatty liver disease in the reply filed on 8/11/2015.  Since the elected species of insulinotropic peptide does not read on instant claims 18-34, the Examiner telephoned Applicant's representative, Sunhee Lee, for clarification.  Applicant's representative states on the phone that 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 18, 20, 22-33 and 35-38 are drawn to a method for treating non-alcoholic fatty liver disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an insulinotropic peptide drug conjugate, as an active ingredient, prepared by covalently linking an insulinotropic peptide and an immunoglobulin Fc region via a non-peptidyl polymer, wherein the insulinotropic peptide is selected from the group consisting of exendin-4, an exendin-4 derivative prepared by deleting the N-terminal amine group of exendin-4, an exendin-4 derivative prepared by substituting the N-terminal amine group of exendin-4 with a hydroxyl group, an exendin-4 derivative prepared by modifying the N-terminal amine group of exendin-4 with a dimethyl group, and an exendin-4 derivative prepared by deleting alpha-carbon of the N-terminal histidine residue of exendin-4 and the N-terminal amine group linked to the alpha-carbon; wherein the non-peptidyl polymer is selected from the group consisting of polyethylene glycol, polypropylene glycol, a copolymer of ethylene glycol-propylene glycol, polyoxyethylated polyol, polyvinyl alcohol, polysaccharide, dextran, polyvinyl ethyl ether, lipid polymer, chitin, hyaluronic acid, and a combination thereof; wherein the non-peptidyl polymer is linked to lysine residue of the insulinotropic peptide; and wherein the non-alcoholic fatty liver disease is caused by starvation, and excludes the non-alcoholic fatty liver disease caused by 
Please note: fatty liver disease caused by obesity as the elected species of non-alcoholic fatty liver disease in the reply filed on 8/11/2015 does not read on instant claims 18, 20, 22-33 and 35-38.  

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Revised due to Applicant's amendment to the claim) Claims 18, 20, 22-33 and 35-38 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al (HEPATOLOGY, 2006, 43, pages 173-181, filed with IDS) in view of Gupta et al (HEPATOLOGY, 2010, 51, pages 1584-1592, filed with IDS), Paschos et al (HIPPOKRATIA, 2009, 13, pages 9-19, cited and enclosed in the previous office actions), Koffler et al (Journal of Diabetes and Its Complications, 1996, 10, pages 109-112, cited and enclosed in the previous office actions) and Song et al (US 2010/0105877 A1, filed with IDS). 
The instant claims 18, 20, 22-33 and 35-38 are drawn to a method for treating non-alcoholic fatty liver disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an insulinotropic peptide drug conjugate, as an active ingredient, prepared by covalently linking an insulinotropic peptide and an immunoglobulin Fc region via a non-peptidyl polymer, wherein the insulinotropic peptide is selected from the group consisting of exendin-4, an exendin-4 derivative prepared by deleting the N-terminal amine group of exendin-4, an exendin-4 derivative prepared by substituting the N-terminal amine group of exendin-4 with a hydroxyl group, an exendin-4 derivative prepared by modifying the N-terminal amine group of exendin-4 with a dimethyl group, and an exendin-4 derivative prepared by deleting alpha-carbon of the N-terminal histidine residue of exendin-4 and the N-terminal amine group linked to the alpha-carbon; wherein the non-peptidyl polymer is selected from the group consisting of polyethylene glycol, polypropylene glycol, a copolymer of ethylene glycol-propylene glycol, polyoxyethylated polyol, polyvinyl alcohol, polysaccharide, dextran, polyvinyl ethyl ether, lipid polymer, chitin, hyaluronic acid, and a combination thereof; wherein the 
Ding et al, throughout the literature, teach nonalcoholic fatty liver disease (NAFLD) is associated with insulin resistance; and explicitly state that “At present, the central pathophysiological problem in patients afflicted with NAFLD is insulin resistance…Improvement of insulin resistance, or insulin sensitivity, has therapeutic potential in preventing the progression of NAFLD because the accumulation of triglycerides in hepatocytes is believed to be the first step in the current two-hit hypothesis of the pathophysiological development of NAFLD.”, for example, Abstract; and page 173, right column, the 1st paragraph.  Ding et al further teach exendin-4 (a peptide agonist of the glucagon-like peptide (GLP) receptor) treatment effectively reverses hepatic steatosis as one type of NAFLD in ob/ob mice by improving insulin sensitivity, for example, Abstract; page 176, Sections “Exendin-4 Treatment Reduced the Net Weight Gain in ob/ob Mice” and “Exendin-4 Treatment Resulted in Histological Improvement in Fat Content of Liver Tissue in ob/ob Mice”; page 177, Figure 2; and page 179, left column, the 3rd paragraph.
The difference between the reference and instant claims 18, 20, 22-33 and 35-38 is that the reference does not explicitly teach the insulinotropic peptide drug conjugate recited in instant claims 18, 20, 22-33 and 35-38; exendin-4 derivative prepared by deleting the alpha-carbon of the N-terminal histidine residue of exendin-4 as the elected species of insulinotropic peptide; polyethylene glycol as the elected species of non-peptidyl polymer; IgG4 Fc as the elected species of immunoglobulin Fc region; 
However, Gupta et al, throughout the literature, teach exendin-4/GLP-1 has a cognate receptor on human hepatocytes and that exendin-4 has a direct effect on the reduction of hepatic steatosis in the absence of insulin; treatment with exendin-4 quantitatively reduces triglyceride stores compared with control-treated cells; and exendin-4 has the same beneficial effects in vitro as those seen in the in vivo study in ob/ob mice, directly reducing hepatocyte steatosis, for example, Abstract; page 1586, Section “Exendin-4 Reduces TG Stores in Huh7 and HepG2 Cells”; and page 1588, Figure 3.  Gupta et al further teach exendin-4 increases phosphorylation of protein kinase C-ζ (PKC-ζ); and PKC-ζ appears to have a significant role in exendin-4-mediated lipolysis in rat adipocytes, for example, page 1587, left column, Section “Exendin-4 Increases Phosphorylation of PDK-1, AKT, and PKC-ζ Proteins”; page 1589, Figure 4; and page 1591, left column, the 2nd paragraph.  Gupta et al also teach exendin-4 as a therapeutic agent to reduce hepatic TG stores in NAFLD, for example, Abstract; and page 1591, left column, the last paragraph.
Furthermore, Paschos et al, throughout the literature, teach the association of NAFLD as a possible component in the cluster of metabolic syndrome; the pathogenesis of NAFLD and metabolic syndrome seems to have common pathophysiological mechanisms, with focus on insulin resistance as a key factor; and “The most widely accepted model to explain the development of NAFLD and the progression from simple steatosis to NASH is the “two-hit hypothesis”. The “first hit” is st paragraph; page 10, the 1st paragraph in Section “Pathophysiology” and the 2nd paragraph in Section “Non Alcoholic Fatty Liver Disease Definition”; page 11, Figure 1; and page 12, left column, the 2nd paragraph.  Paschos et al further teach NAFLD can be caused by starvation, for example, page 10, right column, the 2nd paragraph in Section “Non Alcoholic Fatty Liver Disease Definition”.
In addition, Koffler et al, throughout the literature, teach starvation and very low calorie diets lead to insulin resistance, for example, Abstract; and page 111, left column, the last paragraph.  Koffler et al further teach the starvation-induced insulin resistance is established in hepatic and extra-hepatic tissues, for example, page 111, left column, the last paragraph.  Therefore, in view of the combined teachings of Ding et al, Gupta et al, Paschos et al and Koffler et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating NAFLD caused by starvation by administering exendin-4 to such subject.      
And, Song et al, throughout the patent, teach an insulinotropic peptide conjugate prepared by covalently linking the insulinotropic peptide with a non-peptidyl polymer and an immunoglobulin Fc; and such conjugate exerts a remarkably increased in-vivo efficacy, stability and half-life, for example, Abstract; page 1, paragraph [0002]; page 2, paragraph [0011]; and claims 1-7 and 13-26.  One of the insulinotropic peptide conjugates in Song et al is a conjugate CA-Exendin-4(Lys27)-PEG-immunoglobulin Fc 
    PNG
    media_image1.png
    251
    233
    media_image1.png
    Greyscale
, wherein the lysine residue at position 27 of CA-exendin-4 is coupled with immunoglobulin Fc via polyethylene glycol (PEG) having two propionaldehyde groups, for example, pages 3-4, paragraph [0044]; and page 8, Example 6.  This conjugate in Song et al reads on an exendin-4 derivative prepared by deleting alpha-carbon of the N-terminal histidine residue of exendin-4 and the N-terminal amine group linked to the alpha-carbon as the elected species of insulinotropic peptide; polyethylene glycol as the elected species of non-peptidyl polymer; and propionaldehyde as the elected species of reactive group.  Song et al further teach the non-peptidyl polymer polyethylene glycol can be conjugated to the lysine residue at position 12 of exendin-4, for example, page 7, Example 1.  Song et al also teach the immunoglobulin Fc region contains the heavy-chain constant region 2 (CH2) and the heavy-chain constant region 3 (CH3) of an immunoglobulin; it can further include a hinge region at the heavy-chain constant region; an immunoglobulin Fc region in a deglycosylated or aglycosylated form is more suitable in that it will not induce unnecessary immune responses in vivo; the immunoglobulin Fc region can be an Fc region that is from IgG, IgA, IgD, IgE and IgM; and the most preferable immunoglobulin Fc region is a human IgG4-derived nonglycosylated Fc region, for example, page 4, paragraph [0049]; and page 5, paragraphs [0052]-[0062].  A human IgG4-derived nonglycosylated Fc region in Song et al reads on IgG4 Fc as the elected species of 
With regards to the limitations recited in instant claims 32 and 33, since the conjugate CA-Exendin-4(Lys27)-PEG-immunoglobulin Fc in Song et al meets all the limitations of the insulinotropic peptide drug conjugate in instant claim 18, the conjugate CA-Exendin-4(Lys27)-PEG-immunoglobulin Fc in Song et al would necessarily have the inherent properties and functionality of the insulinotropic peptide drug conjugate in instant claim 18.  Therefore, the conjugate CA-Exendin-4(Lys27)-PEG-immunoglobulin Fc in Song et al increases the activity of protein kinase C-ζ regulating the enzymatic activity involved in lipolysis; and increases expression of glucose transporter protein-2 involved in lipolysis.  It meets the limitation of instant claims 32 and 33.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute exendin-4 in the method taught in Ding et al and Gupta et al, and in view of 
    PNG
    media_image1.png
    251
    233
    media_image1.png
    Greyscale
.  One of ordinary skilled in the art would have been motivated to substitute exendin-4 in the method taught in Ding et al and Gupta et al, and in view of the combined teachings of Ding et al, Gupta et al, Paschos et al, Koffler et al and Song et al to develop a method for treating NAFLD caused by starvation but not NAFLD caused by diabetes or obesity in a subject in need thereof, comprising administering an insulinotropic peptide conjugate CA-Exendin-4(Lys27)-PEG-immunoglobulin Fc comprising CA-exendin-4 with the structure 
    PNG
    media_image1.png
    251
    233
    media_image1.png
    Greyscale
, because Ding et al, Gupta et al and Paschos et al all teach insulin resistance as the central pathophysiological problem in NAFLD patients.  Ding et al teach exendin-4 treatment effectively reverses hepatic steatosis as one type of ob/ob mice by improving insulin sensitivity.  Gupta et al teach exendin-4 has the same beneficial effects in vitro as those seen in the in vivo study in ob/ob mice, directly reducing hepatocyte steatosis.  Paschos et al teach the pathogenesis of NAFLD and metabolic syndrome seems to have common pathophysiological mechanisms, with focus on insulin resistance as a key factor.  Paschos et al further teach NAFLD can be caused by starvation.  Koffler et al teach starvation and very low calorie diets lead to insulin resistance; and the starvation-induced insulin resistance is established in hepatic and extra-hepatic tissues.  Therefore, in view of the combined teachings of Ding et al, Gupta et al, Paschos et al and Koffler et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating NAFLD caused by starvation by administering exendin-4 to such subject.  And, Song et al teach an insulinotropic peptide conjugate such as CA-Exendin-4(Lys27)-PEG-immunoglobulin Fc comprising CA-exendin-4 with the structure 
    PNG
    media_image1.png
    251
    233
    media_image1.png
    Greyscale
 exerts a remarkably increased in-vivo efficacy, stability and half-life.
A person of ordinary skilled in the art would have reasonable expectation of success in substituting exendin-4 in the method taught in Ding et al and Gupta et al, and in view of the combined teachings of Ding et al, Gupta et al, Paschos et al, Koffler et al and Song et al to develop a method for treating NAFLD caused by starvation but not 
    PNG
    media_image1.png
    251
    233
    media_image1.png
    Greyscale
.  

Response to Applicant's Arguments
10.	Applicant maintains the arguments that the Examiner has not established that the non-alcoholic fatty liver disease excludes one caused by diabetes or obesity by stating "the Examiner cites Ding as disclosing that nonalcoholic fatty liver disease (NAFLD) is associated with insulin resistance, and cites Koffler as disclosing that starvation and very low calorie diets lead to insulin resistance. However, Ding teaches Exendin-4 reverses hepatic steatosis in ob/ob mice, which is an animal model of type II diabetes. Therefore, such a teaching does not meet the claimed requirement that the non-alcoholic fatty liver excludes the non-alcoholic fatty liver disease caused by diabetes or obesity. Moreover, Koffler also discloses that seven patients who set out to lose weight very quickly, starting a diet that could easily mimic starvation, and they developed diabetes."  Applicant further maintains the arguments that none of the cited references establishes that NAFLD which is associated with insulin resistance is not caused by diabetes or obesity by stating "First of all, the Examiner mentions that Gupta teaches exendin-4 as a therapeutic agent to reduce hepatic TG stores in NAFLD as well as 
11.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	 In response to Applicant’s arguments that "the Examiner has not established that such a non-alcoholic fatty liver disease excludes one caused by diabetes or ➔ insulin resistance ➔ NAFLD.  And as stated in Section 9 above, Ding et al teach NAFLD is associated with insulin resistance; and explicitly state that "At present, the central pathophysiological problem in patients afflicted with NAFLD is insulin resistance ... lmprovement of insulin resistance, or insulin sensitivity, has therapeutic potential in preventing the progression of NAFLD because the accumulation of triglycerides in hepatocytes is believed to be the first step in the current two-hit hypothesis of the pathophysiological development of NAFLD.".  The Examiner understands that the ob/ob mice treated in Ding et al is not a model of NAFLD caused by starvation.  However, in the instant case, Gupta et al teach exendin-4/GLP-1 has a cognate receptor on human hepatocytes and that exendin-4 has a direct effect on the reduction of hepatic steatosis in the absence of insulin; treatment with exendin-4 quantitatively reduces triglyceride stores compared with control-treated cells; and exendin-4 has the same beneficial effects in vitro as those seen in the in vivo study in ob/ob mice, directly reducing hepatocyte steatosis.  Based on the in vitro data presented in Gupta et al, one of skill in the art would understand that exendin-4's effect on the reduction of hepatic steatosis is not limited to NAFLD caused by diabetes only, as Gupta et al explicitly teach exendin-4 as a therapeutic agent to reduce hepatic TG stores in NAFLD.  Furthermore, the cited Paschos et al reference teaches insulin resistance as a key pathogenic factor in NAFLD, and explicitly states "The most widely st paragraph), Marchesini et al (Am J Med., 1999, 107, pages 450-455, cited and enclosed in the previous office actions), Bugianesi et al (Diabetologia, 2005, 48, pages 634-642, cited and enclosed in the previous office actions) and many others. Therefore, in the instant case, considering the state of art regarding the role of insulin resistance in NAFLD and in view of the combined teachings of Ding et al, Gupta et al and Paschos et al, one of skill in the art would understand that there is a direct link between insulin resistance as a central pathophysiological problem in patients afflicted with NAFLD (insulin resistance ➔ NAFLD), wherein the patient can be non-diabetic or lean (not obese).  Furthermore, in the instant case, starvation as one of the causes of NAFLD is explicitly taught in Paschos et al.  And Koffler et al teach starvation and very low calorie diets lead to insulin resistance.  Koffler et al further teach the starvation-induced insulin resistance is established in hepatic and extra-hepatic tissues.  Therefore, considering the state of art regarding the role of insulin resistance in NAFLD, and in view of the combined teachings of Ding et al, Gupta et al, Paschos et al and Koffler et al, one of skill in the art would understand starvation ➔ insulin resistance ➔NAFLD, wherein the patient can be non-diabetic or lean (not obese).
st paragraph).  And it is well known in the art that insulin resistance is not the same as diabetes, as shown in Gebel (Understanding Insulin Resistance, 6/2011, pages 1-3, from http://www.diabetesforecast.org/2011/jun/understanding-insulin-resistance.html?Print=t, cited and enclosed in the previous office actions) and many others.  Gebel explicitly states that "The ability of the pancreas to increase insulin production means that insulin resistance alone won't have any symptoms at first. Over time, though, insulin resistance tends to get worse, and the pancreatic beta cells that make insulin can wear out. Eventually, the pancreas no longer produces enough insulin to overcome the cells' resistance. The result is higher blood glucose levels (prediabetes) and, ultimately, type 2 diabetes." (see page 1, the 3rd paragraph in Section "Building Up Resistance").  Therefore, in the instant case, considering the state of art regarding insulin resistance and diabetes, and in view of the teachings of Koffler et al as a whole, one of skill in the art would understand that insulin resistance is not the same as diabetes, insulin resistance does not always result in diabetes, and insulin resistance caused by starvation does not necessarily develop into diabetes.  Furthermore, although Koffler et al teach starvation ➔ insulin resistance ➔ diabetes, in the instant ➔ insulin resistance ➔ diabetes ➔ NAFLD.
With regards to Applicant's arguments about the cited Gebel reference, as stated in the Advisory action dated 8/25/2020, first, the Examiner would like to point out that the Gebel reference is cited to respond to Applicant's arguments filed on 12/10/2019, and it is not cited as a prior art reference.  In the instant case, the Gebel reference is cited to show that it is well known in the art that insulin resistance is not the same as diabetes.  And as stated previously and in the paragraph above, Gebel explicitly states that "The ability of the pancreas to increase insulin production means that insulin resistance alone won't have any symptoms at first. Over time, though, insulin resistance tends to get worse, and the pancreatic beta cells that make insulin can wear out. Eventually, the pancreas no longer produces enough insulin to overcome the cells' resistance. The result is higher blood glucose levels (prediabetes) and, ultimately, type 2 diabetes." (see page 1, the 3rd paragraph in Section "Building Up Resistance").  Therefore, the fact that "Gebel has been published by American Diabetes Association, and discusses that insulin resistance relates to type 1 diabetes as well as type 1 diabetes. In addition, Gebel does not explain that insulin resistance caused by starvation and is not associated with diabetes or obesity." is irrelevant to instant rejection.
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Gebel, Marchesini et al and Bugianesi et al references are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

New Objections
12.	Claim 18 is objected to for the following minor informality: Claim 18 recites "…an exendin-4 derivative prepared by deleting alpha-carbon of the N-terminal histidine residue of exendin-4 and the N-terminal amine group linked to the alpha-carbon…".  Applicant is suggested to amend this recitation as "…an exendin-4 derivative prepared by deleting alpha-carbon of the N-terminal histidine residue and the N-terminal amine group linked to the alpha-carbon of exendin-4…".
13.	Claim 38 is objected to for the following minor informality: Applicant is suggested to amend claim 38 as "The method according to claim 36, wherein the insulinotropic peptide is an exendin-4 derivative prepared by deleting alpha-carbon of the N-terminal histidine residue and the N-terminal amine group linked to the alpha-carbon of exendin-4".

New Rejections
Obviousness Double Patenting 
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 18, 20, 22-33 and 35-38, one would necessarily achieve the claimed invention of claims 1 and 3-18 of US patent 8476230 B2 in view of Ding et al, Gupta et al, Paschos et al, Koffler et al and Song et al, and vice versa. 
16.	The instant claims 18, 20, 22-33 and 35-38 are drawn to a method for treating non-alcoholic fatty liver disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an insulinotropic peptide drug conjugate, as an active ingredient, prepared by covalently linking an insulinotropic peptide and an immunoglobulin Fc region via a non-peptidyl polymer, wherein the insulinotropic peptide is selected from the group consisting of exendin-4, an exendin-4 derivative prepared by deleting the N-terminal amine group of exendin-4, an exendin-4 derivative prepared by substituting the N-terminal amine group of exendin-4 with a hydroxyl group, an exendin-4 derivative prepared by modifying the N-terminal amine group of exendin-4 with a dimethyl group, and an exendin-4 derivative prepared by deleting alpha-carbon of the 
17.	Claims 1 and 3-18 of US patent 8476230 B2 are drawn to an insulinotropic peptide conjugate, comprising an insulinotropic peptide, a non-peptidyl polymer, and an immunoglobulin Fc fragment, wherein the insulinotropic peptide and the immunoglobulin
Fc fragment are covalently linked through the nonpeptidyl polymer; wherein the insulinotropic peptide is selected from the group consisting of beta-hydroxy-imidazo-propionyl exendin-4 where the N-terminal amine group of exendin-4 is substituted with hydroxyl group, dimethyl-histidyl exendin-4 where the N-terminal amine group of exendin-4 is modified with two methyl groups, and imidazo-acetyl exendin-4 where the alpha carbon of the first histidine and the N-terminal amine group linked thereto are deleted; wherein the non-peptidyl polymer is selected from the group consisting of polyethylene glycol, polypropylene glycol, copolymers of ethylene glycol and propyleneglycol, polyoxyethylated polyols, polyvinyl alcohol, polysaccharides, dextran, polyvinyl ethyl ether, biodegradable polymers, lipid polymers, chitins, hyaluronic acid, and combinations thereof; and wherein one end of the non-peptidyl polymer is linked to 
18.	The difference between claims 1 and 3-18 of US patent 8476230 B2 and instant claims 18, 20, 22-33 and 35-38 is that claims 1 and 3-18 of US patent 8476230 B2 do not teach a method for treating non-alcoholic fatty liver disease with the insulinotropic peptide conjugate.
	However, in view of the combined teachings of Ding et al, Gupta et al, Paschos et al, Koffler et al and Song et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to apply the conjugate recited in claims 1 and 3-18 of US patent 8476230 B2 and develop the method recited in instant claims 18, 20, 22-33 and 35-38.  Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 18, 20, 22-33 and 35-38, one would necessarily achieve the claimed invention of claims 1 and 3-18 of US patent 8476230 B2 in view of Ding et al, Gupta et al, Paschos et al, Koffler et al and Song et al, and vice versa. 

19.	For the similar reasoning/rational as the rejection set forth in Sections 15-18 above, instant claims 18, 20, 22-33 and 35-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 9422349 B2 in view of Ding et al (HEPATOLOGY, 2006, 43, pages 173-181, filed with IDS), Gupta et al (HEPATOLOGY, 2010, 51, pages 1584-1592, filed with IDS), Paschos et al (HIPPOKRATIA, 2009, 13, pages 9-19, cited and enclosed in the previous office actions), Koffler et al (Journal of Diabetes and Its Complications, 1996, 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LI N KOMATSU/Primary Examiner, Art Unit 1658